



EXHIBIT 10.3
ENTEGRIS, INC.
2016 RSU Award Agreement


In consideration of services rendered to Entegris, Inc. (the “Company”), the
Company periodically makes equity incentive awards consisting of restricted
stock units with respect to the Company’s Common Stock $0.01 par value (“Stock”)
to certain key employees, non-employee directors, consultants or advisors of the
Company under the Company’s 2010 Stock Plan (the “Plan”). Any key employee,
non-employee director, consultant or advisor (a ”Participant”) who receives a
restricted stock unit award (the “Award”) is notified either in writing or via
email and the Award is credited to the Participant’s account as reflected on the
Participant’s Overview tab under the Restricted Stock Plan section on the Morgan
Stanley Stock Plan Connect web page found at https://www.stockplanconnect.com.
By clicking on the “Accept” button for the Award on the Restricted Stock Plan
section in the Overview tab or by otherwise receiving the benefits of the Award,
Participant: (i) acknowledges that Participant has received a copy of the Plan,
of the related prospectus providing information concerning awards under the Plan
and of the Company’s most recent Annual Report on Form 10-K; and (ii) accepts
the Award and agrees with the Company that the Award is subject to the terms of
the Plan and to the following terms and conditions:
Article I - RSU Award
1.1.
Award Date. This Agreement shall take effect as of the date specified in the
Restricted Stock Plan section on the Overview tab as the Award Date provided to
you online at www.stockplanconnect.com (the “Award Date”).

1.2.
Restricted Stock Units Subject to Award. The Award consists of that number of
restricted stock units (the “RSU”) with respect to the Stock that has been
approved for the Award to Participant by the Plan Administrator. Each RSU is
equivalent to one share of the Stock. The Participant’s rights to the RSU are
subject to the restrictions described in this Agreement and in the Plan (which
is incorporated herein by reference with the same effect as if set forth herein
in full) in addition to such other restrictions, if any, as may be imposed by
law.

1.3.
Meaning of Certain Terms. The term "vest" as used herein with respect to any RSU
means the lapsing of the restrictions described herein with respect to such RSU.

1.4.
Nontransferability of RSUs. The RSU acquired by the Participant pursuant to this
Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

1.5.
Forfeiture Risk. If the Participant ceases to be employed or retained by the
Company and/or its subsidiaries for any reason any then outstanding and unvested
RSU acquired by the Participant hereunder shall be automatically and immediately
forfeited. The Participant hereby appoints the Company as the attorney-in-fact
of the Participant to take such actions as may be necessary or appropriate to
effectuate the cancellation of a forfeited RSU.

1.6.
Vesting of RSUs. The RSU acquired hereunder shall vest in accordance with the
provisions of this Article I, Section 1.6 and applicable provisions of the Plan,
as follows:

•
25% of the RSUs vest on and after February 19, 2017;

•
an additional 25% of the RSUs vest on and after February 19, 2018;

•
an additional 25% of the RSUs vest on and after February 19, 2019; and

•
the final 25% of the RSUs vest on and after February 19, 2020.

Notwithstanding the foregoing, no RSU shall vest on any vesting date specified
above unless: (A) the Participant is then, and since the Award Date has
continuously been, employed or retained by the Company or its subsidiaries; and
(B) the Participant has fulfilled the obligations specified in Section 1.9
below. Upon vesting each RSU shall entitle Participant to receive one share of
Stock.
1.7.
No Dividends, etc.. The Participant shall not be entitled: (i) to receive any
dividends or other distributions paid with respect to the Stock to which the RSU
relates, or (ii) to vote any Stock with respect to which the RSU relates.






--------------------------------------------------------------------------------





1.8.
Sale of Vested Shares. The Participant understands that Participant will be free
to sell any Stock with respect to which the RSU relates once the RSU has vested,
subject to (i) satisfaction of any applicable tax withholding requirements with
respect to the vesting of such RSU; (ii) the completion of any administrative
steps (for example, but without limitation, the transfer of certificates) that
the Company may reasonably impose; and (iii) applicable requirements of federal
and state securities laws.

1.9.
Certain Tax Matters. The Participant expressly acknowledges that the award or
vesting of the RSU acquired hereunder, may give rise to "wages" subject to
withholding. The Participant expressly acknowledges and agrees that
Participant’s rights hereunder are subject to Participant promptly paying to the
Company all taxes required to be withheld in connection with such award, vesting
or payment. Until the Administrator determines otherwise, such payment of
Participant’s withholding tax obligations shall be made through net share
settlement procedures whereby that number of the vesting shares needed to cover
the withholding tax obligation (calculated using the Fair Market Value of the
Company’s stock on the date of vest) shall be cancelled to fund the Company’s
payment of the withholding tax obligation and the net shares remaining after
such cancellation shall be credited to Participant’s account.



Article II - GENERAL PROVISIONS
2.1.
Definitions. Except as otherwise expressly provided, all terms used herein shall
have the same meaning as in the Plan. The term “Administrator” means the
Management Development & Compensation Committee of the Company’s Board of
Directors.

2.2.
Mergers, etc. To the extent that the Participant is not covered by a separate
Executive Change In Control Termination Agreement with the Company which
contains provisions specifying the treatment of the Award in the event of a
change in control as defined therein or in any of the events listed in clauses
(i) through (iii) below, in the event of any of (i) a consolidation or merger in
which the Company is not the surviving corporation or which results in the
acquisition of all or substantially all of the Company's then outstanding common
stock by a single person or entity or by a group of persons and/or entities
acting in concert, (ii) a sale or transfer of all or substantially all the
Company's assets, or (iii) a dissolution or liquidation of the Company (a
“Covered Transaction”), all outstanding Awards pursuant to Article I above shall
vest and if relevant become exercisable and all deferrals, other than deferrals
of amounts that are neither measured by reference to nor payable in shares of
Stock, shall be accelerated, immediately prior to the Covered Transaction and
upon consummation of such Covered Transaction all Awards then outstanding and
requiring exercise shall be forfeited unless assumed by an acquiring or
surviving entity or its affiliate as provided in the following sentence. In the
event of a Covered Transaction, unless otherwise determined by the
Administrator, all Awards that are payable in shares of Stock and that have not
been exercised, exchanged or converted, as applicable, shall be converted into
and represent the right to receive the consideration to be paid in such Covered
Transaction for each share of Stock into which such Award is exercisable,
exchangeable or convertible, less the applicable exercise price or purchase
price for such Award. In connection with any Covered Transaction in which there
is an acquiring or surviving entity, the Administrator may provide for
substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates, any such substitution,
replacement or assumption to be on such terms as the Administrator determines,
provided that no such replacement or substitution shall diminish in any way the
acceleration of Awards provided for in this section.

2.3.
Retirement, etc. If Participant is an employee of the Company and ceases to be
an employee due to retirement with the consent of the Administrator, Participant
will be entitled to immediate Vesting of all unvested RSUs awarded pursuant to
this Agreement. As used herein the term “retirement with the consent of the
Administrator” means that Participant’s retirement must be with the consent of
the Administrator, which consent may be granted or withheld in the discretion of
the Administrator. In the event that Participant ceases to be an employee under
circumstances that would otherwise qualify for retirement but the consent of the
Administrator has not been granted, then Participant shall not be entitled to
the benefits of this Section 2.3.

2.4.
No Understandings as to Employment etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of






--------------------------------------------------------------------------------





any understanding, express or implied, on the part of the Company to employ or
retain the Participant for any period or with respect to the terms of the
Participant’s employment or to give rise to any right to remain in the service
of the Company or of any subsidiary or affiliate of the Company, and the
Participant shall remain subject to discharge to the same extent as if the Plan
had never been adopted or the Award had never been made.
2.5.
Data Protection Waiver. Participant understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process personal data and/or sensitive personal information concerning the
Participant. Such data and information includes, but is not limited to, the
information provided in the Award grant package and any changes thereto, other
appropriate personal and financial data about Participant, and information about
Participant’s participation in the Plan and transactions under the Plan from
time to time. Participant hereby gives his or her explicit consent to the
Company and the Administrator to process any such personal data and/or sensitive
personal information. Participant also hereby gives his or her explicit consent
to the Company and the Administrator to transfer any such personal data and/or
sensitive personal data outside the country, in which Participant works or is
employed, and to the United States. The legal persons granted access to such
Participant personal data are intended to include the Company, the
Administrator, the outside plan administrator as selected by the Company from
time to time, and any other compensation consultant or person that the Company
or the Administrator may deem appropriate for the administration of the Plan or
the Award. Participant has been informed of his or her right of access and
correction to Participant’s personal data by contacting the Company. Participant
also understands that the transfer of the information outlined herein is
important to the administration of the Award and the Plan and failure to consent
to the transmission of such information may limit or prohibit Participant’s
participation under the Plan and/or void the Award.

2.6.
Savings Clause. In the event that Participant is employed or provides services
in a jurisdiction where the performance of any term or provision of this
Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company,
then any such term or provision shall be null, void and of no effect.

2.7.
Amendment. This Agreement may be amended only by an instrument in writing
executed and delivered by the Participant and the Company or by the Company and
accepted by the Participant in accordance with the procedures specified in the
introductory paragraph hereto.






